This suit was instituted by plaintiff in error, Sigmund Eisner Company, against defendant in error, to recover the sum of $409.50, as evidenced by an itemized sworn account for merchandise delivered to defendant in error. The merchandise consisted of ninety-one coats and ninety-one breeches delivered to defendant in error. The verified account was denied under oath by defendant in error, hereinafter called defendant, and a cross-action was instituted by defendant against plaintiff in error, called herein plaintiff, to recover the sum of $977.13, alleged to be due as damages for the failure to properly manufacture certain khaki cloth sent to plaintiff by defendant, whereby the cloth was rendered useless and defendant lost a certain contract made by it with the United States government of which plaintiff had notice, whereby defendant was damaged in the sum of $977.13.
The cause was tried without a jury, and judgment rendered against plaintiff on its claim, and judgment rendered in favor of defendant as against plaintiff on the cross-action in the sum of $450.
The seven assignments of error presented by plaintiff are based on the existence of certain testimony alleged to have been given before the trial court, and, there being no statement of facts, it is apparent that this court has no basis for passing on such assignments.
They are overruled, and the judgment is affirmed.